Citation Nr: 0931872	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUES

1.  Eligibility for Civilian Health and Medical Program of 
the Department of Veterans Affairs (CHAMPVA) benefits for the 
appellant for the period from September 16, 2004 through 
April 30, 2006.

2.  Eligibility for CHAMPVA benefits for the appellant for 
the period from 
May 1, 2006 through June 30, 2007.


WITNESSES AT HEARING ON APPEAL

Appellant; P.H.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active military service in the United 
States Armed Forces; he died in November 2006.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA) in Denver, Colorado.  The November 2007 decision 
found that the appellant, who was already in receipt of 
CHAMPVA benefits, was not entitled to such benefits for the 
period from September 16, 2004, through June 20, 2007.  

The appellant testified before the undersigned Acting 
Veterans Law Judge in June 2009, who was designated by the 
Chairman to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2009) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant was in receipt of CHAMPVA benefits prior to 
September 16, 2004.  

2.  The appellant attained the age of 65 years in September 
2004.


3.  The appellant is entitled to Medicare Part A as of May 1, 
2006, and initially enrolled in Medicare Part B effective 
July 1, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for CHAMPVA benefits for the 
appellant have been met for the period of September 16, 2004, 
through April 30, 2006.  38 U.S.C.A. § 1781 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.271 (2008).

2.  The criteria for eligibility for CHAMPVA benefits for the 
appellant have not been met for the period of May 1, 2006, 
through June 30, 2007.  38 U.S.C.A. § 1781 (West 2002 & Supp. 
2009); 38 C.F.R. § 17.271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

Under the facts of this particular case, however, the Board 
finds that VA was not required to provide the appellant with 
such notice.  In this regard, VA is not required to provide 
notice under 38 U.S.C.A. § 5103(a) where, as a matter of law, 
entitlement to the benefit claimed cannot be established.  
See 38 C.F.R. § 3.159(b)(3)(ii) (2008).  This extends to the 
situation where a claim cannot be substantiated based on the 
application of the law to undisputed facts.  See VAOPGCPREC 
5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In the case at hand, the appellant does not dispute 
that the VA and the Social Security Administration (SSA) were 
misinformed about her date of birth.  There is also no 
dispute as to when she became eligible for Medicare Parts A 
and B.  Thus, seeing as the pertinent facts in this case are 
undisputed, and the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the Board finds that 
no further action is required pursuant to the VCAA.  See 
Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. app. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  

II.  The Merits of the Claims

CHAMPVA is a health benefits program in which VA shares the 
cost of certain health care services and supplies with 
eligible beneficiaries.  Effective October 1, 2001, CHAMPVA 
benefits have been extended to beneficiaries age 65 and older 
and CHAMPVA is managed by VA's HAC in Denver, Colorado.

Historically, the appellant was in receipt of CHAMPVA 
benefits as a dependent (and surviving spouse) of the 
Veteran.  Review of the Veteran's February 1992 application 
for CHAMPVA benefits reveals that he erroneously reported the 
appellant's date of birth as September 16, 1942, when, in 
fact, her correct date of birth was three years earlier 
(September 16, 1939).  Following receipt of information 
regarding the appellant's correct date of birth in June 2007, 
the VA's HAC in Denver, Colorado, notified her that it had 
reviewed her benefits and, based on this new information, 
determined that she was ineligible for CHAMPVA benefits from 
September 16, 2004, the date she turned 65 years of age, 
through June 30, 2007, the date immediately prior to her 
enrollment in Medicare Part B.  
See Letter to Appellant dated November 13, 2007.  


Her eligibility for CHAMPVA benefits was reestablished 
effective July 1, 2007, the date she initially enrolled in 
Medicare Part B.  Id.  The appellant has appealed the 
termination of her benefits for the period from September 16, 
2004, through July 1, 2007, and this matter is now before the 
Board.  

CHAMPVA benefits are awarded to survivors and dependents of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  Initially, 
the Board notes that the appellant qualifies for CHAMPVA 
eligibility as she is the surviving spouse of a veteran who 
died as a result of an adjudicated service-connected 
condition or who at the time of his death was adjudicated 
permanently and totally disabled from a service-connected 
condition.  See 38 U.S.C.A. § 1718(a) (West 2002); 38 C.F.R. 
§ 17.271(a) (2008).

The appellant attained the age of 65 years in September 2004.  
However, as a result of the Veteran's error of reporting her 
incorrect date of birth to the SSA, she was not eligible for 
Medicare Part A until May 1, 2006.  See SSA Data Record, 
Remarks and Health Insurance Data, dated May 31, 2007.  See 
also Letter from SSA to the appellant dated June 9, 2007.  
Her eligibility for Medicare Part B was not effective until 
July 1, 2007.  See Letters from SSA to the appellant dated 
January 13, 2007, and June 23, 2007.  

Applicable VA law and regulations provide that an individual 
age 65 on or after June 5, 2001, otherwise eligible for 
medical care under CHAMPVA who is also entitled to hospital 
insurance benefits under Part A of the Medicare program is 
eligible for medical care under this section only if the 
individual is also enrolled in the supplementary medical 
insurance program under part B of the medical program.  See 
38 U.S.C.A. § 1781(d)(1)(A) (West 2002); 38 C.F.R. 
§ 17.271(b)(3) (2008).  Individuals age 65 or older, and not 
entitled to Medicare Part A, retain CHAMPVA eligibility.  See 
38 C.F.R. § 17.271(b)(2) (2008).


In the present case, the record reflects that the appellant 
was not entitled to Medicare Part A benefits until May 1, 
2006.  Thus, for the period from September 16, 2004, the date 
she attained the age of 65, through April 30, 2006, she was 
entitled to retain her CHAMPVA eligibility.  See 38 U.S.C.A. 
§ 1781(d)(1)(A) (West 2002); 38 C.F.R. § 17.271(b)(2) (2008).  
As of May 1, 2006, however, she was entitled to Medicare Part 
A benefits.  As such, she must have had both Medicare Part A 
and Medicare Part B to be eligible for CHAMPVA benefits.  
See 38 C.F.R. § 17.271(b)(3) (2008).  Initial enrollment in 
Medicare Part B was not until July 1, 2007.  Therefore, for 
the period from May 1, 2006, through June 30, 2007, the 
appellant did not meet the eligibility criteria for CHAMPVA 
benefits.  Id.

The Board is sympathetic to the appellant's assertion that 
she is entitled to eligibility for the entire period of this 
appeal.  However, to the extent that she presents an argument 
based on equity in that she relied on erroneous payments of 
CHAMPVA benefits for the initial erroneous grant of CHAMPVA 
benefits from May 1, 2006, to June 30, 2007, which is now to 
her detriment, the Board must emphasize that it is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 
6 Vet. app. 416, 425 (1994).  Thus, while the Board 
acknowledges the unfortunate nature of the appellant's case, 
there simply is no legal provision pursuant to which it may 
grant the benefits sought for the period of the appeal from 
May 1, 2006, to June 30, 2007.  









ORDER

Eligibility for CHAMPVA benefits for the period from 
September 16, 2004, through April 30, 2006, is granted.

Eligibility for the period from May 1, 2006, through June 30, 
2007, is denied.  




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


